  8:18-cv-00358-BCB-SMB Doc # 109 Filed: 01/06/21 Page 1 of 2 - Page ID # 542




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

RICHARD POLAK,

                        Plaintiff,                                      8:18-CV-358

        vs.
                                                            MEMORANDUM AND ORDER
ROBERT LANEY,

                        Defendant.


       This matter is before the Court on Plaintiff’s Motion to Proceed in Forma Pauperis, Filing

108, on appeal from summary judgment. Plaintiff timely filed his Notice of Appeal, Filing 105, on

November 28, 2020, but he failed to include an application to proceed in forma pauperis or pay

the appellate filing fee. See Filing 107. The Court noted Plaintiff had not been previously granted

in forma pauperis status and gave Plaintiff until December 31, 2020, to move for leave to proceed

in forma pauperis on appeal in compliance with Federal Rule of Appellate Procedure 24 or to pay

the appellate filing fee. Filing 107. Plaintiff timely filed the present motion, but because Plaintiff

again fails to comply with Federal Rule of Appellate Procedure 24, his motion is denied.

       Federal Rule of Appellate Procedure 24 requires a party who was not previously approved

to proceed in forma pauperis in the district-court action and desires to proceed in forma pauperis

on appeal to first file a motion for leave to proceed in forma pauperis in the district court. The

party “must” also “attach an affidavit” meeting three requirements. Fed. R. App. P. 24(a)(1). The

affidavit must show “in the detail prescribed by Form 4 of the Appendix of Forms the party’s

inability to pay or to give security for fees and costs,” claim “an entitlement to redress,” and state

“the issues that the party intends to present on appeal.” Id. Plaintiff did not attach an affidavit to

the present motion. See Filing 108. The motion itself states only that Plaintiff is “currently



                                                  1
  8:18-cv-00358-BCB-SMB Doc # 109 Filed: 01/06/21 Page 2 of 2 - Page ID # 543




unemployed and unable to pay the filling[sic] fee,” falling short of the requisite “detail prescribed

by Form 4.” Filing 108; Fed. R. App. P. 24(a)(1)(A); see F. R. App. P. Form 4. The motion

similarly makes no mention of entitlement to redress nor the issues Plaintiff intends to present on

appeal. See Filing 108. Accordingly,

       IT IS ORDERED:

       1. Plaintiff’s Motion to Proceed in Forma Pauperis, Filing 108, is denied.


       Dated this 6th day of January, 2021.

                                                      BY THE COURT:



                                                      _______________________
                                                      Brian C. Buescher
                                                      United States District Judge




                                                 2
